Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152816(4)                                                                                         Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  STEVEN M. GURSTEN,                                                                                        Joan L. Larsen,
            Plaintiff,                                                                                                Justices


  v                                                                 SC: 152816
                                                                    AGC: 0935-14
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, defendant’s motion to extend the time for filings its
  answer is GRANTED. The answer will be accepted as timely filed if submitted on or
  before February 3, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 23, 2015
                                                                               Clerk